 1   CAROL ANN MOSES #164193
     Attorney at Law
 2   7636 N. Ingram Ave., #104
     Fresno, California 93711
 3   Telephone: (559) 449-9069
     Facsimile: (559) 513-8530
 4   carol@yosemitelawyer.com

 5   Attorney for Defendant,
     RONNIE MESA, JR.
 6
                                     UNITED STATES DISTRICT COURT
 7
                                   EASTERN DISTRICT OF CALIFORNIA
 8

 9

10   UNITED STATES OF AMERICA,           )                 CASE NO. 1:19-cr-00007-LJO-BAM
                                         )
11                     Plaintiff,        )                 REQUEST FOR MODIFICATION OF
                                         )                 THE PRETRIAL RELEASE CONDITION
12                                       )                 OF THE LOCATION MONITORING
     vs.                                 )                 COMPONENT AND
13                                       )                 ORDER THEREON
                                         )
14   RONNIE MESA JR.,                    )                 Date:
                                         )                 Time:
15                                       )                 Judge: Barbara A. Mc Auliffe
                       Defendant.        )
16   ____________________________________)
17

18           Defendant RONNIE MESA, JR., by and through his Attorney of Record, CAROL

19   MOSES, hereby requests a Pretrial Release Modification that allows the removal of the location

20   monitoring component of Mr. Mesa’s Pretrial Release Conditions due to his constantly changing
21   obligations to meet the needs of his pregnant fiancé and soon-to-be newborn child, Mr. Mesa’s

22   Better Choices Court Program requirements, and random substance abuse testing.

23           On January 29, 2019, Mr. Mesa was released from custody with release conditions. He

24   was given a curfew restricting him to his residence every day from 9:00 PM to 6:00 AM with a

25   location monitoring ankle device.

26           Mr. Mesa will have his first child in the coming days. Mr. Mesa will need the ability to
27   leave his home at any point of the day or night in order to transport his pregnant fiancé to the

28   hospital for labor and delivery, and continue having such ability to leave his home at any point


     PROPOSED ORDER FOR MODIFICATION OF PRETRIAL RELEASE
     CONDITIONS OF THE LOCATION MONITORING COMPONENT                                                    1
 1   after the birth in case of medical emergencies or emergency errands for his recovering girlfriend

 2   or newborn child.

 3              Additionally, Mr. Mesa is required to participate in the Better Choices Court Program, in

 4   which he has been diligent in attending all hearings thus far, as well as random substance abuse

 5   testing.

 6              It is the opinion of Pretrial Services Officer Frank Guerrero that a modification of the

 7   location monitoring component for Mr. Mesa is in order due to changed circumstances which

 8   require Mr. Mesa to be many different places at many different times to keep up with the

 9   changing schedules Mr. Mesa’s obligations requires. Officer Guerrero reports that Mr. Mesa has

10   managed to remain in full compliance with all that has been asked of him and is in complete

11   support of this modification request.

12              The proposed modification of the location monitoring component of the Pretrial Release

13   Conditions for Mr. Mesa is FROM:

14   CURFREW: You must remain inside your residence every day from 9:00 PM to 6:00 AM, or as

15   adjusted by the Pretrial Services Officer for medical, religious services, employment or court

16   ordered obligations.

17   TO:

18   The condition requiring the Defendant to participate in the curfew component of the Location

19   Monitoring Program with electronic monitoring or other location verification system is removed.

20   ///
21   ///

22   ///

23   ///

24   ///

25   ///

26   ///
27   ///

28   ///


     PROPOSED ORDER FOR MODIFICATION OF PRETRIAL RELEASE
     CONDITIONS OF THE LOCATION MONITORING COMPONENT                                                        2
 1           The proposed removal of the location monitoring component should sufficiently address

 2   Mr. Mesa’s constantly changing schedules.

 3           The defendant shall continue to make payments for the monitoring costs until his

 4   monitoring services have been paid in full. All other terms and conditions of Pretrial Release not

 5   in conflict with this proposed order will stay in the same force and effect.

 6

 7

 8   Dated: October 3, 2019                                 /s/Carol Ann Moses
                                                            CAROL ANN MOSES
 9                                                          Attorney for Defendant
10                                                          RONNIE MESA, JR.

11

12                                                    ORDER

13           Based upon the non-opposition of the Government and the agreement of Pretrial Services,

14   the Court accepts the above Proposed Order and adopts its terms as the Order of this Court in case

15   no. 1:19-cr-00007-LJO-BAM. Accordingly, Mr. Mesa’s conditions of Pretrial Release are

16   modified as follows:

17
                  1. Conditions of Release for Mr. Mesa are hereby modified as to the location
18                   monitoring component to reflect that Mr. Mesa is now on NO LOCATION
                     MONITORING COMPONENT and is ordered as follows:
19
                              The conditions requiring the defendant to participate in the curfew
20                            component of the Location Monitoring Program with electronic monitoring
21                            or other location verification system is removed.
                  2. All other Pretrial Conditions of Release will remain in full force and effect.
22

23   IT IS SO ORDERED.

24       Dated:     October 3, 2019                             /s/ Barbara   A. McAuliffe            _
25                                                         UNITED STATES MAGISTRATE JUDGE

26
27

28


     PROPOSED ORDER FOR MODIFICATION OF PRETRIAL RELEASE
     CONDITIONS OF THE LOCATION MONITORING COMPONENT                                                      3
